United States Court of Appeals
                       For the First Circuit
No. 02-1645

                            FELIX MATEO,
              a/k/a Manuel Lluberes, Johnny Rodriguez,

                       Petitioner, Appellant,

                                 v.

                     UNITED STATES OF AMERICA,

                       Respondent, Appellee.



                               ERRATA

     The opinion of this Court, issued on November 7, 2002, should

be amended as follows:

     On page 4, 3rd line of 2nd full paragraph, insert "rule of

constitutional" between "new" and "law".

     On page 5, 7th line down, replace "7th" with "7th".